EXHIBIT
 E.19
                            IN THE CIRCUIT COURT FOR BALTIMORE CITY

ALBERT BROWN,                                  *




          Plaintiff,                           *




          v.                                           Case No. 24-C-19-004047 OT

WAYNE E. JENKINS, et aL

          Defendants.

      *                         *    *
                                     *******       *
  DEFENDANTS’ CONSENTED TO MOTION TO SHORTEN TIME FOR PLAINTIFF
 TO RESPOND TO DEFENDANTS’ RENEWED MOTION FOR PARTIAL DISMISSAL
    OF PLAINTIFF’S AMENDED COMPLAINT AND REQUEST FOR HEARING

          Defendants, Wayne E. Jenkins and Jemell Rayam (“Defendants”), by and through

undersigned counsel and pursuant to Maryland Rule 1-204, with the consent of Plaintiff, hereby

move this Court to Shorten Time for Plaintiff to Respond to Defendants’ Renewed Motion for

Partial Dismissal of Plaintiff s Amended Complaint and Request for Hearing.

          1.       Upon proper service, Defendants responded to Plaintiffs original Complaint, by

filing a Motion for Partial Dismissal of Plaintiff s Complaint. See Doc. No. 11/0.

          2.       On January 17, 2020, Plaintiff filed a Motion for Continuance By Consent. See

Doc. No. 14/0. The purpose of that filing was to extend the period of time for Plaintiff to respond

to Defendants’ Motion for Partial Dismissal. Id.

          3.       On January 23, 2020, the Court issued an Order which granted Plaintiff a

continuance of time to file a response to Defendants’ Motion. See Doc. No. 14/1. To wit, Plaintiff

was afforded until February 16, 2020, to file the aforesaid response to Defendants’ Motion. See

id.




SRG01 4850-8449-6054v.l
5035840.101472
4850-8449-6054v2
5035840-101472 02/25/2020
         4.       A Motions Hearing was set for February 21, 2020. See Doc. No. 15/0. However,

a clerical error resulted in that event not proceeding to oral argument.1 2

         5.        On February 20, 2020, Plaintiff filed an Amended Complaint. See Doc. (the

Amended Complaint has yet to be docketed, but Plaintiff served a copy on Defendants and, upon

information and belief, did file a copy with the Court).

         6.        Plaintiffs Amended Complaint deleted references to claims that were once lodged

against the Baltimore Police Department (“BPD”). Id. The BPD was previously named as a Co-

Defendant in Plaintiffs original Complaint. However, on January 6, 2020, this Court granted the

Department’s Motion to Dismiss. See Doc. No. 6/1.

         7.        Plaintiffs Amended Complaint is unaltered with respect to the substantive Counts,

claims and theories lodged against Defendants, Jenkins and Rayam. As such, the arguments

posited in Defendants’ previously-filed Motion for Partial Dismissal, which Plaintiff has been in

possession of since January 6,2020, are equally applicable hereto. Contemporaneously filed with

this instant Motion to Shorten Time is Defendants’ Renewed Motion for Partial Dismissal of

Plaintiffs Amended Complaint, which is in largely the same fonn of Defendants’ prior filing.

         8.        On January 9, 2020, the Court issued a Pre-Trial Scheduling Order. See Doc. No.

10/0. In order to complete the assigned deadlines of that Scheduling Order (such as expert

designations), Defendants request, and Plaintiff consents, to Plaintiffs filing of an expedited

response to Defendants’ Renewed Motion for Partial Dismissal. To that end, Defendants request,

with Plaintiffs consent, that this Court issue an Order that Plaintiff be instructed to respond to


1 By all accounts, the Office of the Clerk did not send a notice of the Hearing to Plaintiffs counsel, which had the net
effect of Plaintiff not being in a position to respond to Defendants’ Motion for Partial Dismissal at the February 21s1
Hearing. The circumstances surrounding the administrative glitch were fully described on the record at the
February 21,2020 Hearing (J. Panos).
                                                          2

SRG01 4850-8449-6054v.l
5035840.101472
4850-8449-6054v2
5035840-101472 02/25/2020
Defendants’ Renewed Motion for Partial Dismissal, within ten (10) days of its filing. Defendant

files both this instant Consented to Motion to Shorten Time, and their Renewed Motion for Partial

Dismissal on today’s date (February 26, 2020).2 Therefore, Plaintiffs response will be due no

later than Monday, March 9,2020.23 Cause has been shown for the filing of this request, therefore,

the shortening of time is both warranted and justified.

          WHEREFORE, Defendants, Wayne E. Jenkins and Jemell Rayam, respectfully request

that this instant Motion to Shorten Time be granted, and that Plaintiff be ordered to respond to

Defendants’ Renewed Motion for Partial Dismissal, no later than ten (10) days after its filing.

                                                                Respectfully submitted.



                                                               Neil E. Duke, CPF #198812150193
                                                               Stuart R. Goldberg, CPF# 1812110152
                                                               BAKER, DONELSON, BEARMAN,
                                                               CALDWELL & BERKO WITZ, PC
                                                               A Professional Corporation
                                                               100 Light Street, 19lh Floor
                                                               Baltimore, MD 21202
                                                               410-862-1198 (telephone)
                                                               443-263-7598 (fax)
                                                               nduke@bakerdonelson.com
                                                               saoldberg@bakerdonelson.com
                                                               Attorneys for Defendants Wayne E.
                                                               Jenkins and Jemell Rayam




2 For the sake of expediency, copies of the respective Motions have been hand-delivered to Plaintiffs counsel, as
attested to on the accompanying Certificate of Service.
3 Ten days hence is actually Saturday, March 7, 2020. So, Plaintiff will gain the benefit of several additional days
under Maryland Rule 1-203(b), by having the opportunity to file its Motion on Monday, March 9'h.
                                                          3

SRG01 4850-8449-6054V.1
5035840.101472
4850-8449-6054v2
5035840-101472 02/25/2020
                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 26th day of February, 2020, a copy of the foregoing

DefendantsWayne E. Jenkins and Jemell Rayam’s Consented to Motion to Shorten Time for

Plaintiff to Respond to Defendants ’ Renewed Motion for Partial Dismissal ofPlaintiff's Amended

Complaint was hand delivered to:

         Ivan Bates, Esquire
         Tony N. Garcia, Esquire
         BATES & GARCIA, LLC
         201 N. Charles Street, Suite 1900
         Baltimore, Maryland 21201

         Michael E. Glass, Esquire
         The Michael Glass Law Firm
         201 North Charles Street
         Suite 1900
         Baltimore, MD 21201
         Attorneys for Plaintiff Albert Brown




                                                4

SRG01 4850-8449-6054v.l
5035840.101472
4850-8449-6054v2
5035840-101472 02/26/2020
                        IN THE CIRCUIT COURT FOR BALTIMORE CITY

ALBERT BROWN,                               *

         Plaintiff,                         *

         v.                                 *         Case No. 24-C-19-004047 OT

WAYNE E. JENKINS, et al.                    *

         Defendants.                        *
   *************
                                            ORDER

         Upon consideration of Defendants ’ Consented to Motion to Shorten Time for Plaintiff to

Respond to Defendants ’ Renewed Motion for Partial Dismissal ofPlaintiff's Amended Complaint,

it is hereby ORDERED:

         That Defendants’ Motion is GRANTED;

         And it is, further, ORDERED, that Plaintiff shall file a Response to Defendants; Renewed

Motion for Partial Dismissal no later than ten (10) days following the filing of Defendants’

Motions (i.e., March 9, 2020).




         Date                                   Judge, Baltimore City Circuit Court




SRG01 4850-8449-6054V.1
5035840.101472
4850-8449-6054v2
5035840-101472 02/25/2020
